Judge Breck
delivered the opinion of the Court.
The words charged in the declaration, that “Ramey swore a lie in the Pike Circuit Court, on the trial of the Commonwealth against Davidson Mays,” we think were actionable.
To charge a person in general terms, with having sworn a lie or having sworn falsely, is certainly not actionable. But here the words very clearly import a charge of false swearing in a judicial proceeding, and before a tribunal competent to administer an oath. In view of our statute defining, in effect, what shall constitute perjury, the words as laid, import substantially a charge of that kind.
It results that the declaration was sufficient and the demurrer improperly sustained.
Wherefore, the judgment is reversed and the cause remanded with directions to overrule the demurrer, and for further proceedings.